Matter of Elizabeth P. v Joann C. (2018 NY Slip Op 02294)





Matter of Elizabeth P. v Joann C.


2018 NY Slip Op 02294


Decided on April 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2018

Friedman, J.P., Sweeny, Gesmer, Kern, Singh, JJ.


6169

[*1]In re Elizabeth P., Petitioner-Appellant,
vJoann C., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.
Dawne A. Mitchell, The Legal Aid Society, New York (Marianne Allegro of counsel), attorney for the children.

Appeal from order, Family Court, Bronx County (Tracey A. Bing, J.,), entered on or about October 14, 2016, which granted respondent adoptive mother's motion to dismiss the guardianship petitions of petitioner birth mother Elizabeth P, unanimously dismissed with respect to the child Dennis, and the order otherwise affirmed, without costs. Assigned counsel's motion to withdraw is granted.
We have reviewed the record and agree with assigned
counsel that there are no viable arguments to be raised on appeal (Matter of Weems v Administration for Children's Servs., 73 AD3d 617 [1st Dept 2010]). With respect to the child Dennis, who has turned eighteen since the order was entered, the appeal is dismissed as academic (Matter of Lozada v Pinto, 7 AD3d 801, 801 [2d Dept 2004]). With respect to the child Cassandra, the birth mother has no standing to seek guardianship of her, as she was legally adopted by the adoptive mother. The conditional surrender executed by the mother did not reserve any of the rights that she is currently seeking to enforce (Matter of Gerald T., 211 AD2d 17, 21 [1st Dept 1995]). Nor are there any allegations that the adoptive mother was unfit or has abandoned the children such that the Family Court should have considered the child's need for a guardian.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 3, 2018
CLERK